Citation Nr: 0210680	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  95-07 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1984 to January 
1987 and from October 1989 to October 1991.  His claim comes 
before the Board of Veterans' Appeals (Board or BVA) on 
appeal from an October 1994 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Indianapolis, Indiana, denied the veteran's claims for 
service connection for cyclothymia and PTSD.  In January 
1999, the Board remanded these claims to the RO for 
additional development, and in a rating decision dated 
September 2001, the RO in Montgomery, Alabama, granted 
service connection for cyclothymia.    

The Board notes that, in an application received in September 
2000, the veteran filed a claim for a total disability 
evaluation based on individual unemployability (TDIU).  This 
claim had been previously denied in rating decisions dated in 
August 1997 and in August 1999.  In a rating decision dated 
January 2001, the RO deferred deciding this claim, and it 
does not appear that the RO did, in fact, subsequently 
adjudicate the claim.  Neither of the subsequent September 
2001 rating decisions specifically addresses this issue and 
the previous denial of such benefits is only listed in the 
coded part of the rating presumably from the 1997 and 1999 
denials.  As such, the April 2002 letter from the veteran's 
service representative which purports to be a notice of 
disagreement with the September 13, 2001 rating decision 
insofar as it purportedly denied the veteran entitlement to a 
TDIU is premature.  This matter is referred to the RO for 
proper adjudication and any other indicated action.

Moreover, the Board notes that in the accredited 
representative's April 2002 informal brief, it is indicated 
that the veteran is disagreeing with the disability 
percentage assigned his service-connected back disability as 
well as with the disability evaluation assigned his service-
connected psychiatric disorder.  The record indicates that 
the RO denied an increased evaluation for the veteran's back 
disability in a September 2001 rating decision, and granted 
service connection and assigned a 10 percent rating for 
cyclothymia, also in another September 2001 rating decision.  
Notice of these decisions was provided the veteran by VA 
letter dated September 17, 2001.  Although the representative 
requests that his April 2002 informal brief and the April 
2002 representative statement be construed as NODs to the 
ratings, the Bard notes that the April 2002 statement only 
specifies disagreement with a purported TDIU denial which as 
noted above is premature, and the April 2002 informal brief 
was not filed at the RO.  Since the April 2002 informal brief 
was received at the Board, instead of the agency of original 
jurisdiction which adjudicated the claims, it may not be 
viewed as a NOD to either September 2001 rating decision.  
See 38 U.S.C.A. § 7105(b)(1) (West 1991); Beyrle v. Brown, 
9 Vet. App. 24, 28 (1996) (hearing testimony before the 
Board, even though given within the one-year notice of 
disagreement filing period, cannot constitute a valid notice 
of disagreement because it was taken before the Board and not 
the RO); see also 38 C.F.R. § 20.300(2001); 54 Fed. Reg. 
34334 (1989), supplementary information to proposed 
regulations.  The Board therefore finds that the April 2002 
informal brief cannot at this time be considered a valid NOD, 
and remand to the RO per Manlincon v. West, 12 Vet. App. 238 
(1999) is therefore not required.  However, this matter is 
hereby referred to the RO for appropriate action on the 
issues of the ratings assigned the veteran's service-
connected back and psychiatric disorders once the claims 
file, with the April 2002 informal brief communication, is 
received back at the RO.  See 38 C.F.R. § 20.300.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his PTSD claim and obtained and fully developed 
all evidence necessary for the equitable disposition of that 
claim.

2.  The veteran has been diagnosed with PTSD.

3.  The veteran did not engage in combat.

4.  The veteran's PTSD symptoms have not been attributed to a 
verified in-service stressor. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.304(f) (2001), as amended by 66 Fed. Reg. 45,620, 
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. 
§ 3.102), and 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (to 
be codified as amended at 38 C.F.R. § 3.304(f)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for PTSD.  The RO denied the veteran 
this benefit in October 1994, and the veteran appealed this 
decision to the Board.  

While the veteran's appeal was pending, the President signed 
into law legislation that eliminates the need for a claimant 
to submit a well-grounded claim and redefines VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107).  Further, during the pendency of this 
appeal, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective for all claims filed on or after August 29, 
2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed the veteran's PTSD claim pursuant to the 
VCAA.  However, as explained below, prior to the enactment of 
the VCAA, the RO took action that is consistent with the 
notification and assistance provisions of the VCAA, and 
thereafter, adjudicated the veteran's claim based on all of 
the evidence of record.  In addition, the RO has not 
indicated that it considered the veteran's claim pursuant to 
the VCAA.  However, prior to the enactment of the VCAA, the 
RO found the veteran's PTSD claim to be well grounded and 
denied it on its merits.  The RO's decision is thus 
consistent with the VCAA, which eliminates the need for a 
claimant to submit a well-grounded claim and requires an 
adjudicator to proceed directly to an adjudication of the 
merits of a service connection claim (provided the 
adjudicator finds that VA has fulfilled its duties to assist 
and notify).  In light of the foregoing, the Board's decision 
to proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

First, the RO notified the veteran of the information needed 
to substantiate his PTSD claim and explained to him who was 
responsible for obtaining such information.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001).  For instance, in letters 
dated July 1994, the RO requested the veteran to submit a 
complete, detailed description of his alleged stressors, 
including the dates and places the incidents occurred, the 
unit(s) to which he was assigned at the time, and the names 
of any individuals who were injured or killed during the 
incidents, and reports from private physicians who had 
treated the veteran for PTSD.  The RO also requested the 
veteran to furnish the dates and names of VA facilities where 
he had received PTSD treatment so that the RO could obtain 
records of this treatment.  In addition, in a rating decision 
dated October 1994, a letter notifying the veteran of that 
decision, a statement of the case issued in January 1995, and 
supplemental statements of the case issued in April 1997, 
August 1998 and September 2001, the RO informed the veteran 
of the reasons for which his claim had been denied and of the 
evidence needed to substantiate his claim, notified the 
veteran of all regulations pertinent to his claim, advised 
the veteran that attempts at verifying his alleged stressors 
had been unsuccessful, and provided him an opportunity to 
submit additional evidence, including independent evidence 
corroborating the alleged stressors, and to present 
additional argument, including in the form of hearing 
testimony, in support of his claim.  

Second, the RO fulfilled its duty to assist the veteran in 
obtaining and fully developing all of the evidence relevant 
to his claim.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  
For instance, the RO secured and associated with the claims 
file all evidence identified by the veteran as being 
pertinent to his claim, including VA outpatient treatment 
records and hospitalization reports and information from the 
Social Security Administration.  The RO also secured and 
associated with the claims file service personnel records 
pertinent to the veteran's claim.  In addition, for the 
purpose of endeavoring to verify the veteran's alleged in-
service stressors, the RO contacted personnel from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army and Joint Services Environmental 
Support Group), who responded to the RO's inquiry by letter 
dated November 1999.  Finally, the RO also developed the 
medical record to the extent necessary to decide the 
veteran's claim.  In August 1994, April 1998, June 1999 and 
June 2001, the RO afforded the veteran VA psychiatric and 
PTSD examinations, during which VA examiners discussed the 
nature and etiology of the veteran's psychiatric complaints. 

For the reasons noted above, the Board finds that VA notified 
the veteran of the evidence needed to substantiate his PTSD 
claim and obtained and fully developed all evidence necessary 
for the equitable disposition of that claim.  No further 
assistance is thus necessary and the Board may proceed in 
adjudicating the veteran's claim.

The veteran seeks service connection for PTSD.  The 
regulation governing PTSD claims, 38 C.F.R. § 3.304(f), was 
amended twice while the veteran's appeal was pending.  The 
first amendment, which became effective March 7, 1997, serves 
primarily to codify the Court's decision in Cohen v. Brown, 
10 Vet. App. 138 (1997) and to bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, 38 U.S.C.A. § 1154(b) (West 
1991), which relaxes certain evidentiary requirements for 
PTSD claimants who have combat-related stressors.  The second 
amendment, which became effective March 7, 2002, addresses 
the type of evidence that may be considered relevant in 
corroborating the occurrence of a stressor in claims for 
service connection for PTSD resulting from personal assault.  
Given that the veteran is not claiming that he developed PTSD 
from a personal assault, this amendment does not 
substantively affect the veteran's claim.

As previously indicated, where the law or regulations change 
while an appeal is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas, 1 Vet. App. at 312-313.  In this case, the 
RO did not notify the veteran of the first amendment or 
consider the veteran's PTSD claim under both the former and 
revised regulations.  However, because the old and new 
criteria for evaluating PTSD claims are substantially the 
same, neither version of the regulation is more favorable to 
the veteran. 

To establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1996).  
Under the revised regulation, the veteran must submit medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2001). 

The veteran in this case served on active duty from January 
1984 to January 1987 and from October 1989 to October 1991.  
In written statements submitted since he filed his claim for 
PTSD, and during VA examinations and a January 1997 hearing 
at the RO, the veteran argued that he developed PTSD as a 
result of stressors experienced during that time period.  
These stressors include: (1) seeing several Iraqi soldiers 
being killed; (2) experiencing Scud missiles attacks; (3) 
traveling to Kuwait City on Highway 8 ("Death Highway) in 
March 1991, a road that was heavily bombed; and (4) on that 
road, witnessing burnt and dismembered bodies, including 
those of children, and smelling either burnt flesh or oil 
fires.   

Medical evidence dated after the veteran was discharged from 
service satisfies the first element of a PTSD claim under the 
former and revised criteria of 38 C.F.R. 
§ 3.304, because it shows that the veteran has been diagnosed 
with PTSD as well as with other psychiatric disorders.  The 
presence of other psychiatric conditions does not preclude 
service connection for PTSD if the relevant criteria are met.

According to this evidence, the veteran began receiving 
psychiatric treatment while serving in the Persian Gulf, and 
shortly after his discharge, continued to seek such 
treatment.  A physician first diagnosed the veteran with PTSD 
in July 1994, during a VA hospitalization.  Other physicians 
confirmed this diagnosis during a VA examination conducted in 
August 1994, a VA hospitalization from December 1994 to 
January 1995, VA outpatient treatment and therapy rendered 
from 1994 to 1996, and an SSI disability assessment conducted 
in August 1995.  The examiner who conducted the VA 
examination in August 1994 attributed the veteran's PTSD to, 
in part, some of the previously noted stressors.  Therefore, 
this evidence satisfies another one of the three criteria of 
38 C.F.R. § 3.304(f), by establishing a link between current 
PTSD symptoms and a claimed in-service stressor.  Having 
submitted a diagnosis of PTSD and medical evidence linking 
PTSD to claimed in-service stressors, the Board must now 
determine whether the record contains credible supporting 
evidence that one or more of those stressors actually 
occurred.  

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2001).  In determining 
whether the veteran participated in combat, the veteran's 
oral and written testimony will be weighed together with the 
other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 
146 (1997).  

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  The General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis, and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

In this case, the veteran has admitted that he did not engage 
in combat while serving in the Persian Gulf.  His DD 214s and 
other service personnel records confirm this fact.  They show 
that the veteran's primary military occupational specialty 
was a motor transport operator and that he received no 
commendations or awards, such as the Combat Infantryman 
Badge, Purple Heart, or similar citation, typically awarded 
primarily or exclusively for circumstances relating to 
combat.  See VAOPGCPREC 12-99. 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carleton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, 
in part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot... establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166  (1996).

In this case, there is no verified stressor to serve as a 
basis for granting the veteran's PTSD claim.  In a letter 
received in November 1999, the Director from USASCRUR 
indicated that the claimed stressors could not be verified.  
Specifically, he indicated that he was enclosing a copy of a 
memorandum submitted by the 53rd Quartermaster Detachment, 
the veteran's unit (of the 426th Combat Support Battalion), 
which documented its activities for the period extending from 
October 1, 1990 to April 13, 1991.  This memorandum indicates 
that 24 personnel from the unit accompanied Task Force 
Freedom during the reoccupation and subsequent rebuilding of 
Kuwait.  The 24 personnel that were listed did not include 
the veteran.  In his letter, the Director also confirmed 
that, although some units passed through the "Highway of 
Death," or Highway 8 during Desert Storm, the veteran's unit 
was not one of these units.  The remainder of the evidence of 
record, specifically, the veteran's service personnel records 
also fail to verify the alleged stressors.  They merely show 
that the veteran served in defense of Saudi Arabia and in 
liberation and defense of Kuwait.

Inasmuch as the veteran has not submitted evidence showing 
that he engaged in combat and his PTSD symptoms have not been 
attributed to a verified in-service stressor, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application. 


ORDER

Service connection for PTSD is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

